Citation Nr: 0711997	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  05-22 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits based on service connection for the cause of 
the veteran's death.  

2.  Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel



INTRODUCTION

The veteran served on active duty from January 1949 to 
October 1952.  He died in December 2002, and the appellant is 
his surviving spouse.  

The matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
In that rating decision, in pertinent part, the RO denied DIC 
benefits based on service connection for the cause of the 
veteran's death and also denied DIC benefits under 
38 U.S.C.A. § 1318.  The appellant's disagreement with those 
decisions led to this appeal.  


FINDINGS OF FACT

1.  The veteran died in December 2002; the Certificate of 
Death lists esophageal cancer as the sole cause of his death.  

2.  There is no competent evidence that suggests the 
veteran's fatal esophageal cancer, first diagnosed 
approximately 50 years after service, was present in service 
or was the result of injury or disease in service.  

3.  Service connection was not in effect for any disability 
during the veteran's lifetime, nor had he ever filed a VA 
service connection claim.  




CONCLUSIONS OF LAW

1.  Esophageal cancer was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 101, 1110, 1112, 1116, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

2.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. 
§ 3.312 (2006).  

3.  The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318 (2002); 38 C.F.R. § 3.22 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA duties to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In a letter dated in September 2003, the RO notified the 
appellate that to establish entitlement to DIC benefits, the 
evidence must show that military service member died while on 
active duty, or that that veteran died from a service-related 
injury or disease, or that the veteran died from a non 
service-related injury or disease and was receiving, or was 
entitled to receive, VA compensation for service-connected 
disability that was rated totally disabling under one of 
three conditions:  (1) for at least 10 years immediately 
before death, or (2) since the veteran's release from active 
duty and for at least five years immediately receding death, 
or (2) for at least one year before death if the veteran was 
a former prisoner of war who died after September 30, 1999.  
The RO specifically notified the appellant that evidence 
needed to establish entitlement to service connection for the 
cause of the veteran's death was medical evidence or a medial 
statement with explanation that the esophageal cancer that 
caused the veteran's death was related to his military 
service.  The letter notified the appellant of what evidence 
VA would obtain and what evidence she should submit.  The 
letter explained that VA was responsible for getting relevant 
records from any Federal agency and that on her behalf VA 
would make reasonable efforts to get other relevant records 
she identified and for which she supplied appropriate release 
authorizations.  The RO informed the appellant that it was 
her responsibility to make sure that VA received all 
requested records that were not in the possession of a 
Federal department or agency.  

In the September 2003 letter, the RO specifically addressed 
the mater of obtaining service medical records for the 
veteran and requested that she complete and return a form 
NA 13055, Request For Information Needed to Reconstruct 
Medical Data, and requested that, if possible, she provide 
specific date and places the veteran received treatment while 
in service and the full name of the military organization to 
which he was assigned at the time of treatment.  The RO 
explained that due to the fire at the Record Center in 1973, 
this information was necessary so that a thorough search of 
the veteran's service records could be conducted.  

In a letter dated in October 2003, the RO again notified the 
appellant of the evidence needed to establish entitlement to 
DIC benefits and explained that evidence was needed showing 
that the veteran's esophageal cancer was incurred in or 
aggravated by his military service and that evidence was 
needed showing treatment for esophageal cancer from service 
onward.  The RO specifically told the appellant of the 
specific kinds of evidence would help it make its decision:  
dates and exact location of treatment in service; statements 
of people who knew the veteran in service with descriptions 
of how and when they became aware of the veteran's condition; 
records and statements from service medical personnel 
(nurses, corpsmen, medics, etc.); reports of employment 
physical examinations; medical evidence from hospitals, 
clinics, and private physician of treatment since military 
service; pharmacy prescription records; and insurance 
examination reports.  The RO requested that the appellant 
send any medical reports she had and provided additional 
release authorization forms for the appellant to use if there 
was medical information she wanted the RO to obtain.  In the 
October 2003 letter as well as the September 2003 letter, the 
RO emphasized to the appellant that it was her responsibility 
to make sure VA received all requested records not in the 
possession of a Federal department or agency.  

In view of the foregoing, the Board finds that the appellant 
was effectively informed to submit all relevant evidence in 
her possession and that she received notice of the evidence 
needed to substantiate her claim for service connection for 
the cause of the veteran's death and DIC benefits under the 
provisions of 38 U.S.C.A. § 1318, the avenues by which she 
might obtain such evidence, and the allocation of 
responsibilities between her and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures:  (1) 
The issuance of a fully compliant [section 5103(a)] 
notification, followed by (2) readjudication of the 
claim."); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004) ("proper subsequent VA process" can cure error in 
timing of notice).  

The Board recognizes that the initial adjudication of the 
claims by the RO in March 2003 preceded the VACC notice 
provided the appellant in the September 2003 and October 2003 
letters.  The RO did, however, readjudicate the claim and 
issue its Statement of the Case (SOC) in May 2005.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held recently that a SOC that complies with applicable 
due process and notification requirements constitutes a 
readjudication decision.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).  As the SOC complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision on the cause of death 
and section 1318 claims.  As a matter of law, the provision 
of adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield v. 
Nicholson, 20 Vet. App.537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  

With respect to the Dingess requirements, VA provided the 
appellant with notice of what type of information and 
evidence was needed to substantiate her cause of death claim 
and section 1318 claim but did not provide notice of the type 
of evidence necessary to establish an effective date.  
Despite the inadequate notice provided to the appellant on 
the latter element, the Board finds no prejudice to her in 
proceeding with the issuance of this decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where Board addresses 
question not addressed by agency of original jurisdiction, 
Board must consider whether veteran has been prejudiced 
thereby).  In this case, the preponderance of the evidence is 
against the cause of death claim and the section 1318 claim 
is without legal merit, rendering moot any question as to 
effective date.  

The Board also finds that VA has complied with the VCAA's 
duty to assist a claimant to the extent possible.  In 
October 2003, in response to a request from the RO, the 
National Personnel Records Center (NPRC) reported that the 
veteran's records were fire-related and it had neither 
service medical records nor records from the office of the 
Surgeon General of the Army for the veteran.  Further, NPRC 
reported there were no records of exposure to herbicides by 
the veteran.  Based on the foregoing, it is clear that 
further requests for service medical records for the veteran 
would be futile.  The appellant has been informed that the 
veteran's service records are unavailable.  See McCormick v. 
Gober, 14 Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  Therefore, while the Board sincerely 
regrets that the veteran's service records are unavailable, 
it finds that VA has no further duty to the appellant with 
respect to obtaining them.  See Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999) (VA's efforts to obtain service department 
records shall continue until the records are obtained or 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile).  

In conjunction with the appellant's claim, the RO provided 
obtained available medical records for the veteran that were 
identified by the appellant and obtained a VA medical opinion 
based on available evidence.  The appellant has reported she 
has no other evidence to submit.  It appears that all known 
and available records relevant to the issues here on appeal 
have been obtained and are associated with the claims file.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed Cir. 2006).  

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can proceed with its 
adjudication of this appeal without prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection for the cause of the veteran's death

Records from McKenna Memorial Hospital show the veteran 
presented to the emergency room in December 2002 with a 
several day history of decreased appetite and weakness.  
Blood tests showed marked anemia and rectal examination 
confirmed black tarry stools, heme positive.  In those 
records, L.T., M.D., who had previously been the veteran's 
primary care physician, reported that endoscopy revealed a 
mid-esophageal ulcer mass, which was felt to be a clinical 
cancer and was confirmed by biopsy.  

Dr. L.T. stated the veteran's past medical history included 
ischemic and valvular heart disease, hypertension, 
proteinuria/glomerulonephritis, and a colon polyp.  During 
hospitalization, bilateral ultrasounds showed an internal 
carotid artery stenosis on the right and a left internal 
jugular vein thrombosis.  Computed tomography (CT) of the 
chest showed what appeared to be the thickness of the 
esophagus in the area of the endoscopic finding.  There was a 
single 8-millimeter left mid lung nodule.  As the veteran's 
hospital stay progressed, it became clear he was having 
dementia.  For this reason, as well as his cancer, a CT scan 
of the head was obtained.  It showed moderate to severe 
diffuse cerebral atrophy with chronic periventricular deep 
white matter disease.  There was intracranial carotid and 
vertebral artery vascular calcification.  After discussion of 
treatment options with the family, the family made a decision 
to forego treatment specific to the cancer.  After one week 
of hospitalization, the veteran was discharged to hospice 
care at home.  

The Certificate of Death shows the veteran died at home in 
December 2002 at 73 years of age.  The certifying physician 
was Dr. L.T, and he certified that the immediate cause of the 
veteran's death was esophageal cancer and that the 
approximate interval between onset and death was two weeks.  
Dr. L.T. did not report any underlying cause of the 
esophageal cancer, nor did he list any other significant 
condition as contributing to the veteran's death.  

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  She contends that 
while in service in Korea the veteran was exposed to 
herbicides that caused his fatal esophageal cancer.  At the 
time of the veteran's death, service connection had not been 
established for any disability.  

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2006).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service 
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b).  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
causally shared in producing death; rather, it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312(c).  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted on a presumptive basis for 
certain chronic diseases, including malignant tumors, if 
manifested to a degree of 10 percent or more within one year 
of separation from active service.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service 
connection may also be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to prevail on direct service connection there must 
be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected if the requirements of 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(e).  The diseases that are 
deemed to be associated with herbicide exposure do not, 
however, include esophageal cancer.  See 38 C.F.R. 
§ 3.309(e); see also Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630 - 27,641 (May 
20, 2003).  Thus, even if it were shown that the veteran was 
exposed to herbicides identified in 38 C.F.R. § 3.307, his 
esophageal cancer would not qualify for service connection on 
a presumptive basis under 38 C.F.R. § 3.309(e).  

In Combee v. Brown, the Federal Circuit held that when a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed.Cir.1994); see 
Brock v. Brown, 10 Vet. App. 155 (1997) (holding that the 
rationale employed in Combee also applies to claims based on 
exposure to herbicides).  As such, the Board must not only 
determine whether the veteran had a disability that is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam and 
was exposed to such, see 38 C.F.R. § 3.309(e), but must also 
determine whether such disability was the result of active 
service under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. 
§ 3.303(d).  

As noted above, the veteran's service records are 
unavailable.  Since VA has been unable to obtain these 
records, it has a heightened duty to explain its findings and 
conclusions.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board's analysis of the appellant's claim is undertaken with 
this duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the appellant.  
See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there 
is no presumption, either in favor of the claimant or against 
VA, arising from missing records.  See Cromer v. Nicholson, 
19 Vet. App. 215, 217-18 (2005) (Court declined to apply an 
"adverse presumption" where records have been lost or 
destroyed while in Government control which would have 
required VA to disprove a claimant's allegation of injury or 
disease in service in these particular cases).  

With the foregoing in mind, the Board has carefully reviewed 
the evidence of record and finds that the preponderance of 
the evidence is against the grant of service connection for 
the cause of the veteran's death.  

As noted above, in order for a claimant to prevail on an 
issue of service connection there must be (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  The Board will address each of 
these in turn.

With respect to medical evidence of a current disability, the 
death certificate shows that the veteran died in 
December 2002 due to esophageal cancer.  

With regard to evidence of disease or injury in service, the 
veteran's service medical records are not available, and 
there is no indication that esophageal cancer existed in 
service, which extended from January 1949 to October 1952.  
Further, there is no medical evidence that suggests that the 
esophageal cancer, first diagnosed approximately 50 years 
after service, was manifested within the one year presumptive 
period after service found in 38 C.F.R. § 3.309(a).  In this 
regard, the Board notes that the RO specifically requested 
that the appellant provide or identify evidence from 
alternative sources, but regrettably no such evidence has 
been received or identified.  

Concerning injury in service, the appellant states that the 
veteran spoke of having been exposed to spraying with 
possible herbicide exposure while he served in Korea.  The 
Board notes that the United States Department of Defense 
(DoD) has confirmed that Agent Orange was used from 1968 
through 1969 along the demilitarized zone (DMZ).  If it is 
determined that a veteran who served in Korea during this 
time period belonged to one of the units identified by DoD, 
then it is presumed that he or she was exposed to herbicides 
containing Agent Orange.  

Although the veteran's DD 214 shows he received the Korean 
Service Medal, he did not have the requisite service period 
to establish exposure.  DoD has only confirmed use of Agent 
Orange in Korea in 1968 to 1969.  No exceptions on this time 
period are given.  As the veteran's service was from 
January 1949 to October 1952, which was more than 10 years 
before the period of Agent Orange use in Korea, any 
presumption of exposure cannot be applied at this time.  The 
Board further notes that in response to a research request 
from the RO, the NPRC reported in October 2003 that there are 
no records that the veteran was exposed to herbicides in 
service.  

Even if exposure to some sort of herbicide were conceded, 
there is no medical evidence that relates the veteran's fatal 
esophageal cancer to herbicide exposure in service or any 
other incident of service.  

The Board is left with the appellant's contentions that the 
veteran's esophageal cancer is related to his active service 
and, in particular, may be related to exposure to herbicides 
in service.  The record does not show, nor does the appellant 
contend, that she has specialized education, training, or 
experience that would qualify her to provide an opinion on 
these matters.  It is now well established that a lay person 
such as the appellant is not competent to opine on medical 
matters such as diagnoses or etiology of medical disorders, 
and her opinion that the veteran's fatal esophageal cancer is 
causally related to service is therefore entitled to no 
weight of probative value.  See Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992) see also 38 C.F.R. § 3.159 (a) (competent medical 
evidence means evidence provided by a person who is qualified 
by education, training or experience to offer medical 
diagnoses, statements or opinions).  

The only available medical opinion is against the claim.  In 
an April 2005 memorandum, a VA physician stated that 
reviewing the veteran's medical records did not indicate that 
he had any medical condition due to his military service.  He 
observed that the cause of the veteran's death was poorly 
differentiated invasive squamous cell carcinoma of the mid 
esophagus, terminal stage at time of diagnosis.  The 
physician said it was not related to any service-connected 
condition.  In his report, the physician stated that he had 
reviewed the claims file and medical record prior to 
rendering his medical opinion.  

In conclusion, there is no competent evidence that suggests 
that the veteran's fatal esophageal cancer was present during 
service or within one year thereafter, arose due to exposure 
to herbicides in service, or is related to any other incident 
of service.  Although the appellant is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim of entitlement to service connection for the cause 
of the veteran's death on any basis, including as secondary 
to herbicide exposure.  38 U.S.C.A. § 5107; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  

DIC under 38 U.S.C.A. § 1318

The appellant contends that the veteran should have been 
rated 100 percent disabled for many more than 10 years prior 
to his death because she believes he had severe psychological 
disorders related to service, including post-traumatic stress 
disorder related to horrors he experienced during the Korean 
War.  She states the veteran was unable to adapt to civilian 
life, withdrew from society, often reacted violently to 
stressful situations, and was verbally abusive and always 
angry.  She states that from the time he returned from Korea, 
the veteran drank constantly and lost all interest in doing 
anything or going anywhere.  The appellant reports that the 
veteran was lethargic, slept a lot, and even the type of work 
he did after service was boring and repetitive with no 
potential for advancement, and the veteran never sought 
change or advancement.  The appellant states she is 
absolutely certain the veteran was not in his right mind and 
she is just as certain that although the veteran refused to 
file a service connection claim with VA, what the veteran saw 
in the Korean War contributed to his delusional, depressed 
behavior.  

Under 38 U.S.C.A. § 1318, VA DIC may be paid to a deceased 
veteran's surviving spouse in the same manner as if the 
veteran's death is service-connected, even though the veteran 
died of nonservice-connected causes, if the veteran's death 
was not the result of his or her own willful misconduct and 
at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
veteran's release from active duty and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
veteran was a former prisoner of war who died after 
September 30, 1999.  The total rating may be either schedular 
or based upon unemployability.  38 U.S.C.A. § 1318.  

In August 2001, VA temporarily suspended the adjudication of 
claims for DIC benefits under the provisions of 38 U.S.C.A. § 
1318 in response to the Federal Circuit's decision in 
National Organization of Veterans' Advocates, Inc. v. Sec'y 
of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I).  
The stay was to remain in effect pending completion of VA 
rulemaking specified by the Federal Circuit.  Based on 
subsequent VA rulemaking, the Federal Circuit decided 
National Organization of Veterans' Advocates, Inc. v. Sec'y 
of Veterans Affairs, 314 F.3d 373 (Fed. Cir. 2003) (NOVA II).  
In NOVA II, the Federal Circuit revised the stay order 
imposed in NOVA I.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
38 U.S.C.A. § 1318 to bar the filing of new claims, i.e., 
"hypothetical entitlement" claims, in which no claim was 
filed during the veteran's lifetime or where a claim had been 
denied and was not subject to reopening.  

Thus, under VA regulations the term "entitled to receive" 
means that at the time of his or her death, the veteran had 
service-connected disability rated as totally disabling but 
was not receiving compensation because of one of the stated 
reasons shown in the regulation, namely, because:  (1) VA was 
paying the compensation to the veteran's dependents; (2) VA 
was withholding the compensation under authority of 38 U.S.C. 
§ 5314 to offset an indebtedness of the veteran; (3) The 
veteran had applied for compensation but had not received 
total disability compensation due solely to clear and 
unmistakable error (CUE ) in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) The veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. 
§ 1174(h)(2); (6) VA was withholding  payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. § 5308 but determined 
that benefits were payable under 38 U.S.C. § 5309.  38 C.F.R. 
§ 3.22(b) (2006).

The result of the above is that VA has now definitively 
established that "hypothetical entitlement" is not a viable 
basis for establishing benefits under 38 U.S.C.A. § 1318, no 
matter when the claim was filed.  Thus, the only possible  
ways of prevailing on a claim for benefits under 38 U.S.C.A. 
§ 1318 would be: (1) meeting the statutory duration 
requirements for a total disability rating at the time of  
death; or (2) showing that such requirements would have been 
met but for CUE in a previous decision.  Those are not viable 
possibilities in this case, however, because it is undisputed 
that the veteran was not service-connected for any disability 
during his lifetime and at no time during his life had he 
filed a service connection claim, precluding a claim of CUE 
in a previous decision.  There is, therefore, no legal basis 
for entitlement to DIC under 38 U.S.C.A. § 1318, and the 
claim must be denied on that basis.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (in a case where the law and not 
the evidence is dispositive, a claim must be denied because 
of the absence of legal merit or the lack of entitlement 
under the law).  


ORDER

Entitlement to DIC benefits based on service connection for 
the cause of the veteran's death is denied.  

Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


